In a habeas corpus proceeding, which was converted into a proceeding pursuant to CPLR article 78, the petitioner appeals from a judgment of the Supreme Court, Richmond County (Garry, J.), dated January 24, 1992, which dismissed the proceeding to review a determination of the respondent New York State Division of Parole, dated August 7, 1990, denying him parole.
Ordered that the judgment is affirmed, without costs or disbursements.
This proceeding was converted into a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Parole dated August 7, 1990, which declined to grant the petitioner’s application for parole. However, the proceeding was barred by the four-month Statute of Limitations (see, CPLR 217; People ex rel. Cotton v Rodriquez, 123 AD2d 338; Matter of Ganci v Hammock, 120 AD2d 666). Further, we note that since the petitioner voluntarily withdrew his appeal from the administrative determination, he failed to exhaust his administrative remedies. Mangano, P. J., O’Brien, Ritter and Pizzuto, JJ., concur.